Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor J. Buencamino petitions for a writ of mandamus, seeking from this court an order directing the district court to grant his motion for a temporary restraining order. Our review of the district court’s docket reveals that the district court denied Buencamino’s motion on May 15, 2015, and he filed a notice of appeal of that order. Accordingly, to the extent that Buencamino seeks an order directing the district court to act, we deny the petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. '

PETITION DENIED.